El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal. .
Los apelantes, que son los demandantes en la corte inferior, como herederos de don Manuel del Río Balbín con-vinieron con don Rafael A Cancel en que como notario pú-blico se ocupara de hacer el trabajo de inventario, liquida-ción, partición y adjudicación de los bienes dejados por el padre de los demandantes, reduciendo a escritura pública dicho trabajo y corriendo por su cuenta los gastos de ins-cripción en los registros de la propiedad correspondientes, estipulándose como precio de dicho trabajo la cantidad de $2,000. El notario hizo la escritura de partición y de ad-judicación de bienes que fue firmada por los herederos él 10 de abril de 1922 teniendo el No. 33 de su protocolo pero el notario nunca puso su firma, signo, rúbrica y sello en esa escritura, no obstante lo cual hizo constar en la copia certificada que el mismo día libró de esa escritura que es-taba firmada y signada por él y con su sello, con cuya copia fueron inscritas en el registro de la propiedad las adjudi-caciones hechas a los herederos. El notario murió el 3 de octubre del mismo año y habiendo tenido noticia poco tiempo después los herederos mencionados de que la escritura ori*521ginal de partición no estaba firmada, signada y sellada por el notario Cancel acudieron ante otro notario quien les otorgó otra escritura de partición y adjudicación de los ex-presados bienes.
Después de esos becbos dichos herederos presentaron de-manda contra la Sucesión del notario Cancel compuesta por su viuda y por cinco hijos menores de edad y contra The National Surety Co., corporación del Estado de Nueva York, fiadora del notario Cancel por el ejercicio de su cargo y cuya fianza estaba en vigor cuando fué otorgada esa escri-tura, cuando el notario murió y cuando fué presentada la demanda, reclamándoles que mancomunada y solidariamente les paguen la cantidad de $650.50 por los perjuicios que han tenido por la omisión del notario Cancel de firmar, signar y rubricar la escritura de abril de 1922. Se opusieron am-bos demandados a esa reclamación y se celebró el juicio en el que sólo presentaron prueba los demandantes, por haber manifestado los demandados que no tenían evidencia que presentar, recayendo sentencia que declaró sin lugar la de-manda con las costas.
Dispone la ley notarial en sus secciones 9 y 20 (Com-pilación 1911, secciones 1987 y 1998) que la escritura original que redacta el notario y que firman los otorgantes y testigos deberá ser autorizada por el notario ante quien se otorgue con su firma, signo y sello y declara nulos los ins-trumentos públicos que no cumplan con ese requisito, por lo que por mandato expreso de la ley es nula la escritura que los demandantes otorgaron el 10 de abril de 1922 con el No. 33 ante el notario Rafael A. Cancel por carecer de la firma, signo y rúbrica de dicho notario; y como un docu-mento nulo no puede producir efectos válidos, nulas son las inscripciones que en virtud de esa escritura fueron he-chas en el registro de la propiedad con copia certificada de una escritura aparentemente válida, y así lo hemos resuelto en el caso de Fragoso v. Marxuach, 31 D.P.R. 195. Por *522consiguiente, siendo nula la escritura original de la parti-ción y nulas las inscripciones de las adjudicaciones hechas en la misma, los demandantes no tenían un título válido de ellas y para obtenerlo les era necesario otorgar otra escritura que fuera válida, como lo hicieron en primero de noviembre del mismo año, cuyos gastos y el de las nuevas inscripciones que se hagan son perjuicios sufridos por los demandantes por la omisión del notario Cancel de cumplir con el deber que le impone la ley de firmar, signar y rubri-car las escrituras originales que se otorgaban ante él.
¿Son responsables los demandados de los perjuicios que se les reclaman1?
Examinaremos esa cuestión en primer término en cuanto a la sucesión del notario Cancel.
Dispone el artículo 1803 del Código Civil que el que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado, por lo que no puede haber duda de que el notario Cancel sería responsable de acuerdo con ese precepto de los perjuicios que su omisión negligente en firmar dicha escritura hubiera causado a los otorgantes de ella; responsabilidad que se transmite a su sucesión porque el hombre nunca muere en cuanto a sus derechos y obligaciones civiles que no sean personalísimos sino que se transmiten a sus herederos, se-gún declara el artículo 664 o del Código Civil, por lo que la sucesión del notario Cancel es responsable de la obligación civil que su causante tenía de indemnizar a los demandan-tes por los perjuicios causados por su omisión negligente de cumplir un deber legal; sin que estén exentos de esa responsabilidad por no haberse probado que hayan aceptado la herencia ni que hayan heredado bienes de su causante, pues como se dijo en el caso de Amy v. Aponte, 29 D.P.R. 145, al demandante sólo incumbe alegar la condición de he-redero de los demandados porque a partir del fallecimiento del causante la substitución de éste por heredero o causa-*523habiente es simultánea, sin qne sea necesaria la aceptación porqne ésta se presupone siempre como consecnencia de la sncesión, siendo la no aceptación de la herencia nna excep-ción qne corresponde alegar a los demandados. Así, pnes, la sucesión del notario Cancel es responsable de la recla-mación qne se le hace.
Examinemos la cuestión en cnanto a la otra demandada.' The National Surety Co.
Ordena la Ley Notarial en su sección 2* como quedó en-mendada por la Ley No. 15 de 1914, página 151 de las de ese año, que toda persona admitida al ejercicio de la pro-fesión notarial deberá prestar y conservar en toda su fuerza y vigor, mientras estuviere dedicado al ejercicio de esa pro-fesión, una fianza a favor del Pueblo de Puerto Pico pol-la suma de $2,500 dólares para responder del buen desem-peño del cargo: que esa fianza responderá de los daños, y perjuicios que por acción u omisión cause el notario en el ejercicio de su ministerio y que si en una reclamación judicial que se haga contra un notario, se le adjudica al recla-mante el todo o parte de la fianza de aquél, no podrá seguir ejerciendo hasta tanto que la tenga nuevamente constituida por el montante dicho.
Como consecuencia de esa obligación impuesta por la ley el notario don Rafael A. Cancel como principal y la corpo-ración The National Surety Co. como fiadora suscribieron un documento por el cual se obligaron juntos y separada-mente para con el Pueblo de Puerto Rico por la cantidad de $2,500 para ser pagados al Pueblo de Puerto Rico, siendo condición de ella el haber sido designado y nombrado dicho Cancel ■ notario público y que si él desempeñaba y ejercía todos los deberes y obligaciones impuéstosle como tal nota-rio público de acuerdo con la ley y todas las reglas, regla-mentos y órdenes hechas de acuerdo con la ley y si daba cuentá de todas las rentas, honorarios, dinero, garantías y propiedad que viniera a sus manos como tal notario público *524desde y después del primero dé abril de 1920 y pagado las mismas completamente al Pueblo de Puerto Rico, entonces la obligación sería nula, y de otra manera quedaría en toda su fuerza y vigor.
El propósito y fin de la fianza exigida por la ley a los notarios fué, como ella dice, para responder de los daños y perjuicios que causen en el ejercicio de su ministerio, y por tanto cualquiera persona que resulte perjudicada por sus actos u omisiones en el cumplimiento de sus deberes como notario tienen acción contra la fianza para resarcirse de los perjuicios sufridos, sin que el hecho de que la fianza haya sido constituida a favor del Pueblo de Puerto Rico y para pagarle a él pueda ser obstáculo para que la acción de co-bro de daños y perjuicios pueda dirigirse contra dicha fianza pues el Pueblo de Puerto Rico es solamente una parte nominal en ese contrato de fianza en representación de las personas desconocidas que puedan resultar perjudicadas y para cuyo beneficio fué requerida por la ley. Sostener que la fianza sólo responde a la entidad Pueblo de Puerto Rico y no a cualquiera persona perjudicada llevaría a la conclu-sión de que la fianza no responde a los fines para los cua-les fué exigida, o sea, para responder a cualquiera persona perjudicada. En el caso de Lammon v. Feusier, 111 U. S. 19, aunque la fianza de un márshal no estaba constituida a favor de la persona perjudicada que ejercitaba la acción ni a favor de ninguna persona individualmente sino a favor del gobierno para indemnizar a las personas perjudicadas por su conducta, se declaró que la fianza podía ser puesta en litigio por y para beneficio de cualquiera persona. Y aunque podría decirse que tal decisión descansa en el he-cho de que la ley autorizaba a cualquiera persona para de-mandar por el perjuicio causado por dicho funcionario y que en nuestra Ley Notarial no hay tal autorización, dire-mos que en otra decisión más reciente que la anterior, Howard v. United States, 184 U. S. 687, que sólo se dife-*525rencia del presente en que en éste se trata de un notario y en aquél de un empleado judicial, la Corte Suprema de los Estados Unidos dijo:
“Pero se dice que habiendo sido la fianza en este caso otorgada' a favor de los Estados Unidos, debe considerarse como que es un do-cumento para beneficio único del gobierno y que por tanto no se puede sostener ningún pleito en virtud de la misma en beneficio de un litigante particular, aunque tal litigante pueda haber sufrido perjuicios por dejar el secretario de la corte de cumplir su deber. Esto resulta, según es de suponerse, del hecho de que no hay ley alguna que autorice expresamente tal pleito. Si esta suposición fuera correcta, se desprendería que las fianzas exigidas a los secre-tarios de las cortes federales no son prestadas en ningún caso para la protección de litigantes particulares. Somos de opinión que el Congreso nunca intentó que existiera tal estado de cosas, sino que su intención fue que la fianza prestada por un secretario fuera para proteger toda clase de litigantes, ya sean públicos o privados, y con tal fin autorizó que la fianza de éste fuese aumentada a cuarenta mil dólares. Es imposible suponer que al exigir a un secretario que preste fianza a favor de los Estados Unidos ‘con el fin de cumplir fielmente los deberes de su cargo y anotar oportunamente los decre-tos, sentencias, y resoluciones de la corte,’ el Congreso tuvo en mente los intereses de los Estados Unidos solamente, y que intencio-nalmente se abstuvo de proveer disposición alguna para garantía de litigantes particulares en las cortes federales. Tal conclusión sería inconsistente con la práctica seguida durante un siglo y sería una gran sorpresa para la profesión. Como muy bien pudo preverse cuando se establecieron dichas cortes primeramente, la gran mayo-ría de los litigios en las cortes de distrito y en las cortes de circuito de los Estados Unidos, han sido siempre entre individuos particula-res y por consiguiente las palabras que aparecen más arriba entre comillas debe presumirse que se referían tanto a litigantes particula-res como a los Estados Unidos. En nuestra opinión la fianza pres-tada por el secretario es en beneficio de todo litigante perjudicado por la falta de ese funcionario de cumplir fielmente sus deberes o de anotar oportunamente los decretos, sentencias y resoluciones de la corte.”
Por consiguiente hay que llegar a la conclusión de que *526la fianza prestada por The National Surety Co. responde de la reclamación RecRa por los demandantes.
Para precisar la cantidad qne los demandantes tienen derecRo a cobrar como indemnización tendremos en cuenta que según el arancel notarial los derecRos en él fijados al notario por la escritura que fué otorgada son 'de $233.30, que es el medio por ciento de los $46,660 valor de los bie-nes inventariados, que con $90.50 que según arancel costa-rán las nuevas inscripciones que se Ragan suman $323.80. Por consiguiente la sentencia apelada debe ser revocada y dictarse otra por nosotros declarando con lugar la demanda y condenando a los demandados a pagar mancomunada y solidariamente a los demandantes la cantidad de $323.80, sin especial condena de costas.